The plaintiffs in error were jointly charged, tried and convicted of criminal conspiracy as defined by subdivision 4 of section 2232, Rev. Laws, and in accordance with the verdict of the jury Whitworth was sentenced to be confined in the county jail for 30 days and to pay a fine of $400, and Benefiel was sentenced to be confined in the county jail for 30 days and pay a fine of $200. From the judgments *Page 619 
rendered an appeal was perfected. Plaintiffs in error have by their counsel of record filed a motion to dismiss their appeal. The motion will be sustained, and it is ordered that the appeal herein be dismissed, and the cause remanded to the county court of Woodward county.